Bkoyi.es, O. J.
This was a suit upon the terms of a “use and occupancy” clause of a policy of insurance. By consent the case was submitted to the trial judge, without the intervention of a jury, upon an agreed statement of facts, and a verdict and judgment were rendered in favor of the defendant insurance company. It was shown in the agreed statement of facts that an explosion had occurred in one of the several mills of the Atlantic Steel Company, which resulted in the closing of that particular mill for fifteen working days, and that the shutting down of the mill was covered by the “use and occupancy” clause of the policy. However, since a contract of insurance is one of indemnity, the burden *681was upon the plaintiff to show that the temporary closing of the mill had caused it an actual monetary loss (payment for the physical damage to the mill caused by the explosion having been made by the insurance company). The agreed statement of facts failed to show affirmatively that the plaintiff had sustained any actual monetary loss on account of the temporary closing of the particular mill in question, and the trial judge did not err in so finding. The refusal to grant a new trial was not error for any reason assigned in the motion for a new trial.
Decided May 15, 1929.
Jones, Evins, Powers & Jones, for plaintiff.
Spalding, MacDougald & Sibley, for defendant.

Judgment affirmed.


Jenkins, P. J., and Bloodworth, J., concur. .